Citation Nr: 1821262	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-12 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.  

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for bilateral flat feet.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for bruxism.

6.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to April 2000, from June 2003 to May 2004, from January 2006 to May 2007, and from January 2008 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 


FINDINGS OF FACT

1.  The Veteran does not have a traumatic brain injury, a bilateral ankle disability, bilateral flat feet, chronic fatigue syndrome, or bruxism, that is related to his service, or to a service-connected disability.

2.  The Veteran's PTSD is shown to have been productive of symptoms that include anxiety, sleep impairment, and irritability, but not in occupational and social impairment, with deficiencies in most areas or worse.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a traumatic brain injury, a bilateral ankle disability, bilateral flat feet, chronic fatigue syndrome, and bruxism, have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310, 4.88 (2017).  

2.  The criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have been met.  38 U.S.C. §§ 5107, 1155 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran argues that he is entitled to service connection for a traumatic brain injury, a bilateral ankle disability, bilateral flat feet, chronic fatigue syndrome, and
bruxism.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted on a secondary basis, for a disability that is proximately due to, or the result of, an established service-connected disorder.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310  (b).

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2017).

The Veteran's service personnel records include his discharges (DD Form 214s) which show that his awards include the Afghanistan Service Medal and the Combat Action Badge.  He served in Afghanistan between March 2006 and April 2007, and between February 2010 and November 2010.  

The Veteran's service treatment reports include a post-deployment Health Assessment (PDHA), dated in April 2007, which shows that he reported having headaches, weakness, muscle aches, "dizziness, fainting, light headedness," and difficulty remembering during his deployment.  He specifically denied having any medical or dental problems that developed during his deployment, and he stated that he was not currently on any profile or light duty.  He also indicated that his health had stayed the same or got better during his deployment.  He was not referred for any further examination or treatment.  An October 2008 "periodic health assessment" notes "graft on gums, 2 filings."

The Board notes that the Veteran's service medical records from his final period of active duty are in an atypical format, and do not contain any relevant complaints, findings, or diagnoses.  

With regard to the claim for a traumatic brain injury, the Board finds that a traumatic brain injury is not shown during service.  38 U.S.C. § 1110.  The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses, and the Veteran has denied seeking treatment for a TBI during service.  See e.g., January 2012 statement in support of claim (VA Form 21-4138); April 2012 traumatic brain injury disability benefits questionnaire (DBQ).  The Veteran has asserted that he sustained a head trauma after releasing his seat belt and bumping his head as a vehicle went over a speed bump in a non-combat event in May 2010.  See e.g. April 2012 TBI DBQ.  However, in other reports, he specifically denied ever sustaining head trauma.  See e.g., VA progress notes, dated in January 2011 (noting that he stated that he felt fine, other than having low back and knee pain, that there was no history of diagnosed TBI during deployment, and that the Veteran denied any TBI-related event during deployment); and June 2011 (noting that there was no history of TBI during his last deployment, that he had flown in helicopters with a lot of shaking, but "no clear blows to the head or concussions," that he "denies experiencing any TBI-related events during deployment," and that he "did not recall any clear incidents that would suggest a TBI" as the cause of his complaints of poor memory and irritability).  In this regard, a June 2012 VA neuropsychiatric evaluation shows that the examiner noted concerns that included symptom magnification, a tendency to over-report both psychiatric and cognitive symptoms, suboptimal effort, and a possible factor of secondary gain.  Given the lack of relevant service treatment records, his testimony is the only possible basis for a grant of the claim, and it is determined not to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In reaching this decision, the Board has considered that the April 2012 neuropsychiatric evaluation, and June 2012 VA TBI DBQ, show that the examiners appear to have accepted the Veteran's testimony as credible, and that they stated that the Veteran had a mild TBI during service.  However, the Federal Circuit has acknowledged that it is the Board, not the examiner, that determines credibility.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In Menegassi, the Federal Circuit further stated that the Board may weigh any such medical opinion evidence in context with other record evidence, and that the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Id.  Here, there are no relevant service treatment records.  The examiners appear to have based their opinions solely on the Veteran's testimony, and they are afforded no probative value, as they appear to have been based on an inaccurate history.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board further notes that as a medical matter, to the extent that both examiners concluded that the Veteran does not currently have any residuals of a traumatic brain injury, this evidence is consistent with the Board's decision.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that irregular bowel dysfunction was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim is therefore denied.

As a final matter as to this issue, the Board points out that even if it were to accept the Veteran's testimony as credible, service connection would still not be warranted.  Specifically, both the April 2012 neuropsychiatric evaluation, and June 2012 VA TBI DBQ, show that the examiners concluded that any residuals of a TBI had resolved within two weeks (April 2012), or "a few weeks" (June 2012).  There is no other competent, countervailing opinion of record on this issue.  Therefore, a current disability is not shown.  See McLain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).
 
With regard to the claims for a bilateral ankle disability, bilateral flat feet, chronic fatigue syndrome, and bruxism, the post-service medical evidence includes VA progress notes, which show the following: the Veteran reported that he had his wisdom teeth removed between the ages 17 and 18 (June 2004 and January 2005); he was noted to have gingivitis and a dental disorder NOS (not otherwise specified) (August 2004); he complained of a weak and sore right ankle, and was noted to have clinical tissue inflammation associated with cigarette smoking and supralingual calculus, with a diagnosis of bruxism and TMD (temporomandibular joint disorder) (September 2011); he was noted to have missing teeth #1, #16, #17, and #32, with a removable prosthodontic (November 2011); the Veteran complained of flat feet and pain, with an assessment of pes planus deformity and gastrosoleal equinus, bilateral (April 2012); the Veteran complained of bruxism (September 2012).  

A VA ankle condition DBQ, dated in February 2012, shows that the Veteran asserted that his ankles both first began to bother him between June and July of 2010.  He stated that he had sharp pain when getting off of helicopters as a chaplain's assistant for daily mass at various locations, and after prolonged sitting.  He said his pain was particularly noticeable when wearing heavy gear, and that it lasted one to two seconds and would resolve in about one minute.  He stated his pain remained through his time in the service, with current discomfort once or twice a week, usually with certain activities such as getting up from a seated position.  X-rays of the ankles were noted to not show any abnormal findings.  The examiner concluded that the Veteran has bilateral anterior tibialis muscle strains with subjective report of onset in service, but found no medical evidence to suggest that the Veteran's bilateral anterior tibialis muscle strain is related to his bilateral service-connected knee condition, explaining that there is no evidence of any ankle condition.  

A VA chronic fatigue syndrome DBQ, dated in February 2012, shows that the Veteran asserted that he has residuals of service-connected PTSD that include bruxism.  The examiner noted that there was no report of symptoms of chronic fatigue, and that no further evaluation was indicated.  The examiner noted that the Veteran had never been diagnosed with chronic fatigue syndrome.    

With regard to the claim for chronic fatigue syndrome, there is no competent evidence to show that the Veteran currently has chronic fatigue syndrome.  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not currently have this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Accordingly, the claim must be denied.

With regard to the claims for a bilateral ankle disability, bilateral flat feet, and bruxism, the Board finds that the claims must be denied.  None of the claimed conditions are shown during any period of active duty.  In this regard, the Veteran clearly has some dental problems as of 2008, however, bruxism was not shown, and there is no evidence to show that he had bruxism during service that caused or contributed to a dental disability as defined at 38 C.F.R. § 4.150.  There is no competent and probative opinion of record in support of any of the claims.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for a bilateral ankle disability, bilateral flat feet, and bruxism, and that the claims must be denied.

Finally, the extent that the Veteran has asserted that he has a bilateral ankle disability on a secondary basis, i.e., as due to his service-connected bilateral knee disabilities, and bruxism and/or chronic fatigue syndrome due to his service-connected PTSD, there is no competent opinion of record in support of either of the claims on this basis.  The only competent opinion is the February 2012 VA opinion, which weighs against the claim for a bilateral ankle disability on a secondary basis.  See 38 C.F.R. § 3.310 (2017).  The Board has determined that chronic fatigue syndrome is not shown.  Therefore, service connection is not warranted for any of the claimed disabilities on this basis.  

Lay persons are generally competent to report what comes to them through their senses, except when they lack the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, the Veteran's statements are insufficient to provide the requisite nexus.  Furthermore, for the reasons previously explained, the Board has afforded his testimony reduced probative value.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions due to his service, or due to a service-connected disability.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C. § 5107  (b).

Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial evaluation in excess of 50 percent for his service-connected PTSD.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C. § 5107(b). 

In February 2013, the RO granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date for service connection of March 26, 2011.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 50 percent.   

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9440, a 50 percent rating is warranted when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  Id. (emphasis added).

As this appeal was certified to the Board in August 2016, subsequent to the effective date for this change, DSM-5 is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).   In such cases, it is improper to discuss global assessment of functioning scores.  Golden v. Shulkin, No. 16-1208 (February 23, 2018).  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

With regard to the history of the disability in issue, the Veteran's service treatment records do not show any treatment for psychiatric symptoms.  The Veteran served in Afghanistan between March 2006 and April 2007, and between February 2010 and November 2010.  Following separation from service, he received treatment from the Veterans Center.  38 C.F.R. § 4.1.

As for the post-service medical evidence, VA progress notes show that in September 2011, the Veteran was assessed with disorders that included anxiety.  He also indicated that he was having problems with his memory, with no deterioration at school or work noted.  He stated that he did not want medication.  He was offered bupropion for cessation of smoking, and told that it also was used as an anti-depressant.  

A VA PTSD DBQ, dated in March 2012, shows the following: the Veteran's claims file had been reviewed.  The Veteran did not have a history of, and was not currently receiving, any psychotropic medications.  The Veteran was currently working in the administration section of a National Guard office.  There were no past or current legal problems.  He reported drinking two to four glasses of wine a day, three to five days per week.  His symptoms included depressed mood, anxiety, and chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or worklike setting, and an inability to establish and maintain effective relationships.  On examination, speech was spontaneous, soft, clear, and goal-directed.  Mood was "ok."  Affect was constricted.  He denied audio or visual hallucinations.  No delusions or paranoid ideations were noted.  He denied suicidal or homicidal ideations or plan.  He was alert and oriented to time, place, and person.  Concentration was good.  Insight and judgment were fair.  His Mini-Mental Examination score was 30/30.  Immediate and short-term memory was 3/3.  Long-term memory was intact.  The diagnosis was PTSD.  The examiner indicated that his symptoms were productive of occupational and social impairment was reduced reliability and productivity.  

A VA TBI DBQ, dated in April 2012, notes mild anxiety, normal consciousness, and subjective memory difficulties likely due to PTSD or fatigue.

A May 2012 VA progress note shows complaints of anxiety and irritability, anger, poor concentration, difficulty sleeping, and restlessness.  He reported that he was no longer significantly impaired with work and social functions.  He reported mild avoidance of conversation with other veterans, but no other avoidance, detachment, numbing, or recall symptoms.  He denied functional impairment from PTSD, but complained of generalized anxiety symptoms, such as poor concentration, irritability, insomnia, and restlessness.  He admitted calling out from work a few times due to a hangover, with usual consumption of three to four glasses of wine a day and four to six drinks once every two weeks with friends.  He denied panic attacks, OCD (obsessive-compulsive disorder), social phobia, specific phobias, or manic or psychotic symptoms.  He endorsed anhedonia and disturbed sleep.  He denied other depressive symptoms.  A reported a brief suicidal thought about a year before.  He denied thoughts of self-harm, or previous acts of harm to himself or others.  He reported having been in a supportive relationship for 11/2 years; his girlfriend occasionally reminded him of appointments.  He denied suicidal or homicidal ideation, or an inpatient history of psychiatric treatment.  

On examination, he was well-groomed.  Speech was fluent with normal rate, volume, and tone.  Affect was somewhat guarded but engageable.  There was no suicidal or homicidal ideation, or audio or visual halluncinations.  Thought process was linear and goal-directed.  Cognition was intact.  Insight and judgment were fair.  He denied hopelessness, worthlessness, paranoia, or feeling unsafe, and past attempts at suicide or self-harm.  The Axis I diagnoses were history of PTSD, alcohol abuse, and rule out substance-induced anxiety disorder with generalized anxiety with onset during withdrawal.  The examiner noted that PTSD did not appear to be his major impairing disorder, as there were no significant intrusive symptoms or avoidance symptoms.  The examiner attributed most of his symptoms to alcohol abuse and a generalized anxiety disorder.  See also August 2012 VA progress note (containing similar findings, and noting use of Sertraline and Trazodone).  

A VA neuropsychiatric evaluation report, dated in June 2012, shows that the Veteran reported that he was in a relationship, with some difficulty due to mood and functional changes.  He reported currently working as a veterans advocate, and that he did not like his job.  His medications were noted to include Wellbutrin and Xanax.  On examination, speech was of normal prosody, and rate.  Intelligibility issues did not substantially impact his testing.  No gross rhetoric deficits were noted.  Mood was generally euthymic, although he was somewhat reserved.  His attention, concentration, and processing speed were within the average range.  Memory was impaired, however, given concern of symptom magnification, interpretation of his test results were complex.  He was noted to have a tendency to over-report both psychiatric and cognitive symptoms, such that his profile must be interpreted with some caution.  In summary, his cognitive profile was difficult to interpret given concerns regarding symptom magnification and suboptimal effort.  Possible factors for his poor performance were noted to include his current emotional state, poor sleep, pain, or issues of secondary gain.  

The Board finds that an initial evaluation in excess of 50 percent for PTSD is not warranted.  The Veteran is shown to have reported symptoms that include anxiety and irritability, anger, poor concentration, difficulty sleeping, and restlessness.  However, the Veteran is shown to have no less than fair judgment and insight, without any impairment in his speech, or thought processes.  There is no evidence of such symptoms as suicidal ideations, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), or spatial disorientation.  He has anxiety, anger, and sleep difficulties, but the evidence is insufficient to show that they affected his ability to function independently, appropriately and effectively.  Vazquez-Claudio.  The March 2012 VA examiner's conclusion that the Veteran's level of occupational and social impairment was productive of "reduced reliability and productivity" most closely corresponds to no more than a 50 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, General Rating Formula.  

In summary, the Board concludes that the Veteran's service-connected PTSD is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an initial evaluation in excess of 50 percent under DC 9411, and that the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for a 70 percent evaluation.  Vazquez-Claudio, 713 F.3d at 116; General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.7.  

The Board has considered the Veteran's statements.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his psychiatric symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability, and the June 2012 examiner noted significance evidence of symptom magnification, a tendency to over-report both psychiatric and cognitive symptoms, suboptimal effort, and a possible factor of secondary gain.  The probative value of his testimony has therefore been reduced.  Caluza.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an initial increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an initial increased evaluation is warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination for his service-connected PTSD, and his claims for chronic fatigue syndrome, and a bilateral ankle disability.  Although he has not been afforded an examination for bruxism, there are no findings treatment, or diagnoses for any relevant symptoms during service, and there is no competent and probative opinion in support of the claim, and the Veteran has not been found to be a credible historian.  Therefore, no additional development is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Veteran's representative argued that a new psychiatric examination was warranted, because the examination of record was too old, but the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). Rather, there must be some allegation that the Veteran's psychiatric symptomatology had worsened since the last examination.  Such has not been proffered here as the representative only stated that the previous examination was old.  However, there has not been an specific allegation of worsening and it has not been indicated that the Veteran is receiving ongoing psychiatric treatment.  As such, a new examination is not warranted.

Based on the foregoing, the Board finds the Veteran has not been prejudiced by a duty to assist failure, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a traumatic brain injury, a bilateral ankle disability, bilateral flat feet, chronic fatigue syndrome, and bruxism, is denied.

An initial evaluation in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


